           Case 1:20-cv-10742-FDS Document 15 Filed 06/05/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS




Endobotics LLC

       Plaintiff                                                         1:20-cv-10742-FDS


Larovere Companies, Inc. et al

      Defendant
                                       NOTICE OF DEFAULT



        Upon application of the Plaintiffs,             Endobotics LLC             for an order of Default
                                   Medrobotics Corporation
 for failure of the Defendant,                                         , to plead or otherwise defend as
 provided by Rule 55(a) of the Federal Rules of Civil Procedure, notice is hereby given that the
                                      5th
 Defendant has been defaulted this            of             June           , 2020.



                                                                    ROBERT M. FARRELL
                                                                    CLERK OF COURT



                                                         By:        /s/ Taylor Halley
                                                                    Deputy Clerk
